     Case: 1:19-cv-06245 Document #: 55 Filed: 05/27/20 Page 1 of 3 PageID #:1017



                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

IN RE:

PREFERRED CAPITAL FUNDING OF                          )
NEVADA, LLC,                )
                            )
                            )
                Plaintiff,  )
                            )                         Case No.:      1:19-cv-06245
v.                          )
                            )                         JURY DEMAND
PHILLIP TIMOTHY HOWARD,     )
JEFF KAHN,                  )                         Damages: $5,843,354.20 plus punitive
HOWARD & ASSOCIATES, P.A.   )
                            )
     Defendants             )

                                    JOINT STATUS REPORT


           The Parties hereby file this Joint Status Report in Compliance with the Third
Amended General Order 20-0012:

               A.      The progress of discovery:

        The Parties have exchanged written discovery. Plaintiff is sending out third party subpoenas
to obtain medical and financial information. After response to these requests Plaintiff may need to
seek additional written discovery from Defendants. After receipt of third-party subpoenas Plaintiffs
will need depositions of the parties, some third parties and experts. Defendants Phillip Timothy
Howard and Howard & Associates, P.A., (“Defendants”), will object to third party subpoenas to the
extent that they seek privileged or confidential law firm or attorney-client privileged information.
Defendants will have no objection to confidential and protected medical records that Defendants
have previously provided to Plaintiff.
        Defendants have submitted three rounds of interrogatories, documents and admissions
discovery requests, many with inadequate answers from Plaintiff, such as admitting the
undisputable documents that verify that Dr. Koberda is NFL Concussion MAF certified and is a
board certified neurologist and that several of the borrowers listed have been paid by the NFL
Concussion Settlement, yet are listed as loans outstanding, and what Plaintiff has done to collect on
those loans and how there can be damages from NFL Concussion Claims that are paid, and will be
preparing and submitting motions to compel. Plaintiff denies this allegation and contends it has
properly responded to discovery and will respond to any Motion to Compel.
        Over the next 10 working days, Defendants will be sending subpoenas to third-party lenders
that relied on the same expert reports and are collecting at the same ratios as Plaintiff. Also
verifying that Plaintiff and all advance lenders have the option to charge full contract interest as the
     Case: 1:19-cv-06245 Document #: 55 Filed: 05/27/20 Page 2 of 3 PageID #:1018



U.S. Circuit Court for the Second Judicial Circuit ruled that the District Court of the Eastern District
of Pennsylvania was not able to preempt the NFL Advance contracts and contract return amounts
entered into, and have no cause of action for the claims found in the Amended Complaint in this
action.

               B.      The status of briefing on any unresolved motions:

       Plaintiff is intending to file a Motion Seeking Qualified Protective Order to obtain the
medical records of the NFL clients in the lawsuit as well as related concussion patients seen by the
doctors used by the Defendants. Plaintiff intends to file this in the next seven days. There will
need to be a briefing schedule if Defendants intend to object.
       Defendants will be filing Motions to Compel as discussed above. Defendants will be filing
a Motion for Summary Judgment at the appropriate time.

               C.      Settlement efforts.

               NONE

               Defendants propose that over the next 10 working days they will accept dismissal
       with prejudice and will not charge attorney’s fees and costs for defending against this
       frivolous action.

              D.       Provide an agreed proposed schedule (or alternative proposals) for the next
       45 days:

                Plaintiffs believe that due to the need for the medical records during the next 45 days
       it will still be engaging in written discovery.
                Defendants believe that discovery is ongoing and will still be in discovery during the
       next 45 days, if not settled earlier.

              E.      Provide an agreed proposed revised discovery and dispositive motion
       schedule (or alternative proposals) in cases where the current schedule needs revision:

               See Letter D. Above.

               F.      Request any agreed action that the Court can take without a hearing:

              The Court can rule on the Motion Seeking a Qualified Protective Order without
       hearing.

              G.      State whether the parties believe a telephonic hearing with the judge is
       necessary and time urgent, and, if so, identify the issue that warrants discussion.

               None needed at this time.




                                                   2
    Case: 1:19-cv-06245 Document #: 55 Filed: 05/27/20 Page 3 of 3 PageID #:1019




Respectfully submitted,

      PREFERRED CAPITAL FUNDING OF NEVADA

      Amy Galvin Grogan (ARDC#6229364)
      Katherine Schoon (ARDC # 6294666)
      GROGAN HESSE & UDITSKY, P.C.
      340 W Butterfield Rd., Suite 2A
      Elmhurst, IL 60126
      Tel. No. (630) 833-5533
      agrogan@ghulaw.com
      kschoon@ghulaw.com


      TIM HOWARD and HOWARD AND ASSOCIATES P.A.

      Phillip Timothy Howard, Senior Partner       Howard and Associates, P.A.
      Howard and Associates, P.A.                  c/o Phillip Timothy Howard, Sr Partner
      1415 Piedmont Dr. E Suite 5                  1415 Piedmont Dr. E Suite 5
      Tallahassee, FL 32308-7944                   Tallahasee, FL 32308-7944
      Tim@HowardJustice.com                        Tim@HowardJustice.com

      JEFF KAHN

      Warren B. Kahn
      Law Offices of Warren B. Kahn
      150 River Rd. Bldg 0-2B
      Montville, NJ
      warren@wbkahn.com




                                               3
